Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 1 of 7 Page ID
                                 #:6530




                EXHIBIT 49
                                                                                                                             EXHIBIT 49-1
        Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 2 of 7 Page ID
                                         #:6531
CASE NUMBER: CAS-1940501-L3N2H0           STATUS: Resolved
OPEN: 12-12-2012     CLOSED: 12-12-2012           BUS UNIT NAME: CRC
RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone               INQ CODE: n/a
CASECLASSLV1234: Vehicle Concern I Legal I Alleged Injury I Not Portal
DEALER NAME: Camelback Ford Lincoln
PA CODE: 11293   DLR SALES CD: 54565            REGION: W3             ZONE: A10

VIN: 3FADP4FJXBM109091     MODEL YEAR: 2011             MODEL: FIESTA        MILEAGE: 34000
BODY STYLE: P4F - SES 5-DR HATCHBACK

LAST NAME MIDDLE FIRST: I I
ADDRESS:
CITY STATE ZIP: GLENDALE I AZ 185304
HOME PHONE:

SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

ANALYSTNAME: Tracy Yates            OPENANALYSTI: Tracy Yates

ACTIONS: 12-12-2012 05:09:40 pm CALL From - T5399#XXX-XX-XXXX 05:44:51 pm Close Case 12-12-2012 05:45:14 pm Case
Resolution 12-12-2012 07:33:06 pm CALL From - T2979#1

COMMENTS: 03-08-2013 06:30:33 pm                         .3FADP4FJXBM109091.. .. 623-776-6450 .... 41000 miles .... Customer Says
he has never received any mail or callbacks from anyoneregarding any cases he has had with us. Regarding the buyback or
the legal case ....... Since case was opened vehicle was back in the shop yesterday. 3/7/13 for 4 hours. Customer is waiting for
a part for vehicle. It shut down and car would not run. Since accident customer was without vehicle for 6 weeks and another
time he did not have car for almost 3 months in total due to issues and repairs. Vehicle has been in for the same problem
more than once ( transmission and clutch ) Customer says vehicle even caught on fire. Customer does not want to seek
litgation he just just wants a buy back at this point and wants to get out of the car and move on. He will even buy another
Ford ...the customer got back to us on the urging of Rita (Customer Service Relations for camel back) , Brian the SA and John
(SA). Dealership has had some issues and Rita stated to custoemr that upper management has been fired and replaced and
John stated that they should have never sold the car to the customer in the first place since it had a history with the same
issue before customer bought it. Customer just wants to get in to another Ford that will run and be safe for his family .
...... Camelback Ford .. 1330 E. Camelback Road .. Phoenix, AZ 85014 .. (602) 264-1851.. .. CRC Advised: Per SME Patricia Advised
custoemrthat he should receive communication via mail within 15 business days and if not to call us back. 12-12-2012
05:44:02 pm -cust says: cust was in an accident because when pushed accelerator the vehicle did not engage .. -had reported
this problem to the dealr previously and they had advsd was a characteristic of the vehicle .. 1. Date of the accident aprrox nov
12, 2012 .. 2. What the customer is alleging the product defect is that caused Accident- vehicle wouldn't go when pushed
accelerator-delay in transmission .. 3. If there were any injuries sustained-whiplash ..4. Location of the vehicle when the
accident occurred-34th ave and bethany home rd, glendale az .. 5. Whether or not there was a police report filed. yes .. 6. If a
police report was filed, what the findings were. vehicle did not go fast enough .. ?. The police report number and the city or
county in which the report was filed. Phoenix dept Maricopa county.. 8. Whether or not the customer has filed a claim with
their Insurance Company. yes .. 9. If a claim has been filed with the insurance company, what is the status of the claim.
pending- american family .. 10. Whether or not the vehicle is repairable. $8000 damage repairable Chaney Car Star
6239349000 .. 11. Name and address of customer's attorney (only if the customer mentions they have sought one). NA.. 12.
What the customer is seeking - $500 deductible for vehicle, $110 medical copay $2500 for injury(whiplash) .. -dealr: Camelback
Ford Lincoln .. 1330 E. Camelback Road .. Phoenix, AZ 85014.. (602) 264-1851..-crc advsd: I will forward your information to
Ford's Office of the General Counsel. You should receive a written response within 15 Days business days to your concern.
[end CAS-1940501-L3N2H0]




         PRODUCED BY FORD IN VARGAS V FORD                                                                              VGS3 036632
                                                                                                                               EXHIBIT 49-2
         Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 3 of 7 Page ID
                                          #:6532
CASE NUMBER: CAS-1987800-Y3S5H8          STATUS: Resolved
OPEN: 12-26-2012     CLOSED: 12-27-2012          BUS UNIT NAME: CRC
RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone             INQ CODE: n/a
CASECLASSLV1234: Vehicle Concern I FIN Assist Request I CCT Criteria I
DEALER NAME: Royal Oak Ford
PA CODE: 05340    DLR SALES CD: 48005          REGION: G2            ZONE: A02

VIN: 1FADP3F27DL219572    MODEL YEAR: 2013               MODEL: FOCUS         MILEAGE: 109
BODY STYLE: P3F - SE 4DR SEDAN

LAST NAME MIDDLE FIRST: I I
ADDRESS:
CITY STATE ZIP: BERKLEY I Ml 148072
HOME PHONE:

SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Always

ANALYSTNAME: Krystal Preston             OPENANALYSTI: Lennox Miller

ACTIONS: 12-26-2012 01 :50:35 pm Transfer I Escalate 12-26-2012 05:00:17 pm CALL From -            12-27-2012 02:06:51
pm CALL From -              12-27-2012 06:17:45 pm Close Case 12-27-2012 06:18:09 pm Case Resolution

COMMENTS: 12-26-2012 01 :51 :09 pm -CUST SAYS-.... -veh locked up on cust..-veh wouldn't move after it started .. -dlr royal oak
ford picked up cust and offered rental veh .. -cust called attorney already.. -cust wants a fusion not a focus upgrade at no
additional cost..-veh was only 6 hours old and less than 50 miles on it after purchase .. -had no manual..-veh was jerking on
accel..-veh at dlr and not diag .. -problem started 12/20/12.. -repair cost unknown .. -cust doesn't want veh, states dlr is going to
replace veh .. -states gm at dlr was helpful and nice to cust..-.... -CRC ADVISED-.... - I will escalate your request to our Customer
Care Team and a Customer Service Manager will contact you by close of business tomorrow. 12-26-2012 04:53:27 pm
12-26-2012 04:58:53 pm **CUST SAYS** .... NAME TED HOLLOWAY....VIN 1FADP3F27DL219572 .... ZIP/POSTAL
48072 .... MILEAGE 50 ....WOULD YOU MIND PROVIDINGNERIFYING YOUR EMAIL ADDRESS TO RECEIVE COMMUNINCATIONS
FROM FORD MOTOR COMPANY ABOUT PRODUCTS AND SERVICES..                                                      ...PHONE
                ... HOME CELL OR BUSINESS .... • RECALL WANTS TO KNOW IF HIS VEHICLE IS UNDER ONE .... • ALMOST
KILLED IN THE CAR. CAR QUIT IN THE VEHICLE ON A MAJOR HWY.... • DEALER IS REPLACING THE VEHICLE WITH 0
MILEAGE AND THEY'RE GIVING CUSTOMER TWO MONTHS OF FREE OIL CHANGE .... • CUSTOMER WANTS MORE THEN A
FREE OIL CHANGE ....**DLR INFO**.... Royal Oak Ford .. 27550 North Woodward .. Royal Oak, Ml 48067 .. (248) 548-4100
.... **CRC ADVISED** .... • AGENT APPOLIGIZED FOR THE NEAR DEATH EXPERIENCE .... • AGENT TRANSFERRED THE
CUSTOMER TO TIER 1 FOR FURTHER ASSISTANCE .... -THANK YOU FOR CALLING FORD 12-26-2012 05:05:49 pm Customer
calling back to say that he should not have to beg ford for anything. I advised customer situation has been documented and
esclated 12-27-2012 02:15:21 pm **CUSTOMER SAYS** .. -CUSTOMER CALLING BACK AGAIN .. -WAS TOLD WOULD HEAR
BACK WITHIN 24 HOURS .. -DLR REPLACED THE VEH BUT DID NOT ASK ABOUT WHAT I WANTED IN TERMS OF INTERIOR
COLOR AND OPTIONS .. -SOME OF THE EQUIPMENT THAT I WANTED IS NOT ON THIS VEH FOR EXAMPLE HEATED SEATS
THAT WERE ON THE PREVIOUS VEH .. -DLR NEVER OFFERED ANY TYPE OF COMPENSATION .. -CUSTOMER STATED AGAIN
THAT HE HAS CONTACTED AN ATTORNEY.... **CRC ADVISED** .. -ADV THE CALL BACK PERIOD IS BY CLOSE OF BUSINESS
THE FOLLOWING BUSINESS DAY WHICH WOULD BE BY CLOSE OF BUSINESS TODAY 12-27-2012 06:17:09 pm CSM
KRYSTAL X 77758 ••• NO RELATED REPAIRS IN AWS- NO ESP·· WARRANTY START DATE: 20-DECEMBER-2012
ODOMETER: 109 - OBC TO DLR SPOKE WITH MARK PSD - DLR ADV SALES DEPARTMENT IS PUT CUSTOMER IN NEW
VEHICLE LAST NIGHT·· OBC TO CUST AT                            -ADV CUST WHO I AM -ADV CUST PHONE CALL IS RECORDED -
ADV CUST MY ROLE-ADV THAT I UNDERSTAND THAT HE HAD A CONCERN WITH THE VEH STALLING ON HIM - CUST ADV
THAT HE WAS ALMOST IN AN ACCIDENT - CUST ADV THAT I UNDERSTAND THE DLR HAS ALREADY TAKEN THE CUST
OUT OF THE VEH-ADV CUST THAT THERE IS NOTHING FURTHER THAT WE WOULD BE ABLE TO DO AS THEY HAVE
ALREADY TAKEN HIM OUT OF THE VEH - CUST ADV THAT THE SEATS ARE BLACK AND HE DID NOT WANT BLACK SEATS
- CUST ADV THAT THEY ALSO DON'T HAVE HEATED SEATS LIKE THE FIRST VEH HAD - CUST ADV THAT HE WANTS TO
BE COMPENSATED FOR THOSE ITEMS -ADV CUST THAT I AM NOT ABLE TO CHANGE THE SEATS IN THE VEH -ADV CUST
THAT HE WOULD NEED TO SPEAK WITH THE SALES DEPARTMENT AS THEY ARE THE ONES THAT TOOK HIM OUT OF THE
VEH - CUST ADV THAT THE DLR IS NOT GOING TO DO ANYTHING FURTHER FOR HIM - CUST ADV THAT HE IS GOING TO
FILE WITH WORLD HEADQUATERS AND HE IS GOING TO GET AN ATTORNEY AS HE DOES NOT FEEL THAT FORD IS DOING
HIM RIGHT AS HE HAD TO TAKE HIS WIFE TO THE HOSPITAL BECAUSE SHE WAS WORRIED AND SCARED OVER WHAT
HAPPENED-ADV CUST THAT I UNDERSTAND AND HE HAS THE RIGHT TO PURSUE ANY AVE HE WOULD LIKE - NO
FURTHER ACTION REQUIRED CASE CLOSED



         PRODUCED BY FORD IN VARGAS V FORD                                                                                 VGS3 036704
                                                                                                                               EXHIBIT 49-3
         Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 4 of 7 Page ID
                                          #:6533
CASE NUMBER: CAS-2382981-J2N1H3          STATUS: Active
OPEN: 03-26-2013      CLOSED:         BUS UNIT NAME: CRC
RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
DEALER NAME: Sawgrass Ford
PA CODE: 04908   DLR SALES CD: 24009            REGION: S4          ZONE: A01

VIN: 1FADP3K20DL198876   MODEL YEAR: 2013                MODEL: FOCUS         MILEAGE: 3000
BODY STYLE: P3K- SE 5DR HATCH

LAST NAME MIDDLE FIRST: I I
ADDRESS:
CITY STATE ZIP: OAKLAND PARK I 133309
HOME PHONE:

SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

ANALYSTNAME: Carmen Catanzaro               OPENANALYSTI: Carmen Catanzaro

ACTIONS: 03-26-2013 02:33:58 pm Close Case

COMMENTS: 03-26-2013 02:32:32 pm 1FADP3K20DL198876.. --WIFE DEBRA PETERS 9545511033 .. -3000 MILES .. --CUST
ALLEDGING THE BUCK TRANSMISSION CAUSED DAUGHTER TO HAVE ACCIDENT .. --CUST SAYS DLR HAS TOLD HIM FORD
HAS TOLD HIM THERE IS NO FIX AT THIS TIME .. --CUSTIS AT DLR NOW 4TH TIME FOR SAME ISSUE .. --S/M MICHAEL KUBIC
.. --SAYS LAST TIME THEY RESET BATTERY AND WAS OK FOR ABOUT THREE WEEKS .. --CUST SAYS WHEN YOU GIVE IT
GAS IT BUCKS .. ----CUST JUST SEEKING TRANSMISSION REPAIRED .. --CUST SAYS NO INJURY OR DENTS .. --SAYS
SCRAPED WALL..--CUST SAYS CAR CAN NOT BE DRIVEN .. PER C.A.S.T RITA RUNNING LEGAL AS CUSTIS ALLEDGING
FORD PRODUCT CAUSED ACCIDENT ... Were any injuries sustained? NO INJURY...... 2. What are you seeking from Ford
Motor Company?....                 ii. Compensation/Financial Reimbursement..--VEC REPAIRED AND PAINTED....                     iii.
Not Sure .... 3. What was the date of the accident? .. 3/25//12 .. 4. What product defect is alleged to have caused the accident?
TURNING AND VEC BUCKED .... 5. What is the City and State where the accident occurred? DAVIE FLORIDA .... 6. Was a police
report filed? NO .... 7. If a police report was filed, what were the findings? NO REPORT .... 8. What is the police report number
and in what city/county was the report filed? NONE .... 9. Has customer filed a claim with their Insurance Company (N)? .... 10. If
a claim has been filed with the insurance company, what is the status of the claim? N/A .... 11. Is the vehicle repairable? YES
.... 12. What is the name and address of customer's attorney (if named)? NONE .... 13. At what mailing address would you like
our Office of General Council to send your written response to? .. 1757 NW 39TH ST..OAKLAND PARK..FL .. 33309 ..I will
forward your information to Ford's Office of the General Counsel. You should receive a written response within 15 Days
business days to your concern ....... --Sawgrass Ford .. 14501 West Sunrise Blvd .. Sunrise, FL 33323 .. (954) 851-9000
[end CAS-2382981-J2N1H3]




         PRODUCED BY FORD IN VARGAS V FORD                                                                                VGS3 037551
                                                                                                                             EXHIBIT 49-4
        Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 5 of 7 Page ID
                                         #:6534
CASE NUMBER: CAS-1940501-L3N2H0           STATUS: Resolved
OPEN: 12-12-2012     CLOSED: 12-12-2012           BUS UNIT NAME: CRC
RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone               INQ CODE: n/a
CASECLASSLV1234: Vehicle Concern I Legal I Alleged Injury I Not Portal
DEALER NAME: Camelback Ford Lincoln
PA CODE: 11293   DLR SALES CD: 54565            REGION: W3             ZONE: A10

VIN: 3FADP4FJXBM109091     MODEL YEAR: 2011             MODEL: FIESTA        MILEAGE: 34000
BODY STYLE: P4F - SES 5-DR HATCHBACK

LAST NAME MIDDLE FIRST: I I
ADDRESS:
CITY STATE ZIP: GLENDALE I AZ 185304
HOME PHONE:

SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

ANALYSTNAME: Tracy Yates            OPENANALYSTI: Tracy Yates

ACTIONS: 12-12-2012 05:09:40 pm CALL From - T5399#XXX-XX-XXXX 05:44:51 pm Close Case 12-12-2012 05:45:14 pm Case
Resolution 12-12-2012 07:33:06 pm CALL From - T2979#1

COMMENTS: 03-08-2013 06:30:33 pm                         .3FADP4FJXBM109091.. .. 623-776-6450 .... 41000 miles .... Customer Says
he has never received any mail or callbacks from anyoneregarding any cases he has had with us. Regarding the buyback or
the legal case ....... Since case was opened vehicle was back in the shop yesterday. 3/7/13 for 4 hours. Customer is waiting for
a part for vehicle. It shut down and car would not run. Since accident customer was without vehicle for 6 weeks and another
time he did not have car for almost 3 months in total due to issues and repairs. Vehicle has been in for the same problem
more than once ( transmission and clutch ) Customer says vehicle even caught on fire. Customer does not want to seek
litgation he just just wants a buy back at this point and wants to get out of the car and move on. He will even buy another
Ford ...the customer got back to us on the urging of Rita (Customer Service Relations for camel back) , Brian the SA and John
(SA). Dealership has had some issues and Rita stated to custoemr that upper management has been fired and replaced and
John stated that they should have never sold the car to the customer in the first place since it had a history with the same
issue before customer bought it. Customer just wants to get in to another Ford that will run and be safe for his family .
...... Camelback Ford .. 1330 E. Camelback Road .. Phoenix, AZ 85014 .. (602) 264-1851.. .. CRC Advised: Per SME Patricia Advised
custoemrthat he should receive communication via mail within 15 business days and if not to call us back. 12-12-2012
05:44:02 pm -cust says: cust was in an accident because when pushed accelerator the vehicle did not engage .. -had reported
this problem to the dealr previously and they had advsd was a characteristic of the vehicle .. 1. Date of the accident aprrox nov
12, 2012 .. 2. What the customer is alleging the product defect is that caused Accident- vehicle wouldn't go when pushed
accelerator-delay in transmission .. 3. If there were any injuries sustained-whiplash ..4. Location of the vehicle when the
accident occurred-34th ave and bethany home rd, glendale az .. 5. Whether or not there was a police report filed. yes .. 6. If a
police report was filed, what the findings were. vehicle did not go fast enough .. ?. The police report number and the city or
county in which the report was filed. Phoenix dept Maricopa county.. 8. Whether or not the customer has filed a claim with
their Insurance Company. yes .. 9. If a claim has been filed with the insurance company, what is the status of the claim.
pending- american family .. 10. Whether or not the vehicle is repairable. $8000 damage repairable Chaney Car Star
6239349000 .. 11. Name and address of customer's attorney (only if the customer mentions they have sought one). NA.. 12.
What the customer is seeking - $500 deductible for vehicle, $110 medical copay $2500 for injury(whiplash) .. -dealr: Camelback
Ford Lincoln .. 1330 E. Camelback Road .. Phoenix, AZ 85014.. (602) 264-1851..-crc advsd: I will forward your information to
Ford's Office of the General Counsel. You should receive a written response within 15 Days business days to your concern.
[end CAS-1940501-L3N2H0]




         PRODUCED BY FORD IN VARGAS V FORD                                                                              VGS3 036632
                                                                                                                                        EXHIBIT 49-5
         Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 6 of 7 Page ID
                                          #:6535
CASE NUMBER: CAS-1881994-L9J3B5         STATUS: Resolved
OPEN: 11-26-2012     CLOSED: 12-26-2012        BUS UNIT NAME: CRC
RESPONSTEAMN: Tier 1 Inbound         COMMUNICATIO: Phone          INQ CODE: n/a
CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
DEALER NAME: Klaben Ford Lincoln, Inc.
PA CODE: 02163    DLR SALES CD: 18145        REGION: G4            ZONE: A03

VIN: 1FAHP3F26CL214542    MODEL YEAR: 2012                   MODEL: FOCUS           MILEAGE: 28114
BODY STYLE: P3F - SE 4DR SEDAN

LAST NAME MIDDLE FIRST: I I
ADDRESS:
CITY STATE ZIP: STOW I OH 144224
HOME PHONE:

SYMPTOMS: Driving Performance I Hesitates/Stumble I Not Listed I OTHER

ANALYSTNAME: Scott Curry               OPENANALYSTI: Becky Davis

ACTIONS: 11-26-2012 06:18:01 pm Transfer I Escalate 11-27-2012 07:22:12 pm CALL From -                11-28-2012 05:31 :42
om CALL From -               11-28-2012 05:37:01 pm Document Missed Follow-Up 11-29-2012 07:01 :56 pm CALL From -
            11-29-2012 07:15:10 pm Document Missed Follow-Up 11-29-2012 07:22:48 pm Transfer I Escalate 11-29-2012
08:26:14 pm Schedule Follow-Up                11-29-2012 08:27:23 pm Schedule Follow-Up nicole brave 11-29-2012 08:29:38
pm Transfer 12-04-201210:36:25 pm Schedule Follow-Up 12-04-2012 10:37:11 pm Schedule Follow-Up 12-06-201211 :52:18 pm
Schedule Follow-Up 12-06-2012 11 :53:03 pm Schedule Follow-Up 12-24-2012 03: 13:25 pm Transfer I Escalate 12-24-2012
03:15:19 pm Transfer I Escalate 12-24-2012 04:01 :54 pm       - Klaben of Kent 12-24-2012 04:04:33 pm       - Klaben of Kent
12-26-2012 03:32:13 pm Close Case 12-26-2012 03:33:30 pm Case Resolution

COMMENTS: 11-26-2012 06: 16:20 pm ==== CUST SAYS .. = recurring issues with the transmission .. = was advised to call
back.. = cas-4210252 .. = transmission stutters, lurch forward, riding smoother, does through turn, cruise, no pattern to it..=
almost resists shifting, then forces it when it shifts .. = no particular gear.. = has almost gotten into accidents due to these
issues, THIS IS NOT NORMAL..= CRC ADVISED TO CALL BACK IF NOT RESOLVED AFTER REPAIR, GOT VEH JUST AFTER
THANKSGIVING ON SATURDAY.. = HAS BROUGHT THE VEH IN FOR THESE ISSUES .. ==== DLRSHP .. = Liberty Ford Solon,
lnc ... 32811 Aurora Rd .. Solon, OH 44139 .. (877) 332-7784 .. = TODD, SA.. ==== CRC SAYS .. I will escalate your request to our
Customer Care Team and a manger will contact you by close of business tomorrow. Ford's commitment is to honor the new
vehicle limited warranty this does not guarantee that Ford will buyback your vehicle ... = ADVISE .. =                            PLEASE CALL
BEFORE 11:45AM, PLEASE LEAVE A MESSAGE IF CANNOT PICK UP WORKS DOUBLE SHIFT TOMORROW.. = VEH IN CUST
POSSESSION 11-27-2012 07:31:15 pm **CUST SAYS: .. --SEE HISTORICS .. --CUST GOT A MISSED CALL FROM FORD .. --CUST
RETURNING PHONE CALL..--......**CRC ADVISED: .. --ADVISED CUST TO ALLOW F/U TIME TO OCCUR.. --ADVISED CUST SHE
SHOULD GET A CALL BEFORE COB .. --CUST SAYS SHE GOES TO WORK AT 4PM AND WOULD LIKE IF SHE GOT A CALL
BEFORE THEN 11-28-2012 05:50:13 pm -CUST CALLED FORD ON MONDAY ABOUT GETTING A BUYBACK AND SHE WAS
TOLD SHE WOULD BE CONTACTED BEFORE CLOSE OF BUSINESS TUESDAY, AND SHE WAS NOT CONTACTED ... -CUST
SAID THAT IF SHE IS NOT CONTACTED THURSDAY ON THIS BUYBACK SHE IS GOING TO CONTACT THE BETTER
BUSINESS BUREAU ON THIS ISSUE AND SHE ALSO HAS A LAWYER THAT IS WANTING TO HANDLE THE LEMON LAW
ISSUE ON THIS VEHICLE FOR HER, BUT SHE IS WANTING TO TRY RESOLVING THIS THROUGH FORD FIRST.== .... ==Liberty
Ford Solon, lnc... 32811 Aurora Rd .. Solon, OH 44139 .. Tel:(877) 332-7784== .... -VERIFIED COINTACT INFORMATION ON THE
RECORD AND ADVISED CUST THAT SHE WOULD BE CONTACTED BEFORE THE CLOSE OF BUSINESS ON THURSDAY.
11-29-2012 07:16:10 pm -cust seeking TO SPEAK WITH A SUPERVISOR..... -CUST HAS YET TO SPEAK WITH THE REP WHO
HER CASE WAS TRANSFERED TO ..... --CRC: .... -UNABLE TO REACH CSM FOR WARM TRANS ..... -UNABLE TO DEESCALATE
CUST.11-29-2012 07:23:58 pm UNABLE TO DESCALATE CUST.. ... -NO CAST FOR WARM TRANS ..... -CUST ACCEPTED TWO
HOUR CALL BACK ..... -CUST ADV THAT IF SHE DIDN'T GET A CALL BACK WITH IN TWO HOURS SHE IS GOING TO CALL THE
BBB. 11-29-2012 07:28:06 pm CSM Rachel x 77794 reviewed case ----.. --Yr/model/ gas/ diesel -------2012 focus
.. --Wsd-------08-19-2012 .. --Miles------28114 .. --Ltv---------57 .. --ESP---------5/75,000 premium care .. --Related Aws ------- pcm update
preformed .. --Hotline contacted for this concern---- no .. --Tsb/ssm for this concern ----- no cs was preformed 9/4/12 12b37
REPROGRAM THE POWERTRAIN CONTROL MODULE (PCM), TRANSMISSION CONTROL MODULE (TCM), AND THE
ANTI-LOCK BRAKE SYSTEM (ABS) 11-29-2012 08:21 :33 pm Csm Rachel x 77794 obc to dealer sm jack// advised that the
vehicle concern was normal some vehicles are normal due to the 6 speed transmission in the vehicle// obc to customer
                  II customer stating that 2 weeks after purchase she had the shifting concerns// the dealer told her the concern
was normal// customer states that she had an oil change and the person changing the oil found a straw in the engine//



          PRODUCED BY FORD IN VARGAS V FORD                                                                                        VGS3 036557
                                                                                                                                             EXHIBIT 49-6
          Case 2:18-ml-02814-AB-FFM Document 199-28 Filed 02/26/19 Page 7 of 7 Page ID
                                           #:6536
customer states that she will be driving 15 min and the vehicle will lurch forward on a straight away// customer states that
when she releases the break and in the II customer is angry that she has to continue to go to the dealership and have her
concern addressed II customer wants her ro for her concern obc to dealer klaben in kent spoke with tom sm he advise dthat
yes he will go for a test drive with the customer to try and verifv the concern II obc to dealer liberty requesting customer
ro's per customer request csm will email them to customer                                             II csm setting followup customer will call
with appointment date and time 11-29-2012 08:26:09 pm *CSM RACHEL ASSISTED WITH CASE, MADE CALL BACK TO CUST,
NO FURTHER ACTION NEEDED FROM SUPERVISOR.. =CLOSING TEIR 1 ESCALATION 12-04-201210:33:59 pm Csm Rachel x
77794 received ro via fax and has emailed them to customer setting followup for Thursday for customers appointment per
email from customer 12-04-201210:39:27 pm CSM Rachel x 77794 reviewed case ----.. --Yr/model/ gas/ diesel------- 2012 focus
.. --Wsd------- 08-19-2012.. --Miles------ 28114 .. --Ltv---------.. --ESP--------- no .. --Related Aws ------- no .. --Hotline contacted for this
concern---- no .. --Tsb/ssm for this concern ----- no.. - sent email to sm .. - advised csm is looking for update on case .. - advised
to update or email csm with who spoke to customer and addressed or resolved concern after customer called into CRC .. - will
monitor for update or email 12-06-201211 :51 :57 pm Csm Rachel x 77794 spoke with sa bill and he advised that this was not
one of their customers II obc to customer 12-07-2012 07:43:10 pm Csm Rachel x 77794 obc to dealer sm tom lvm advised on
why I was calling and to return my call// csm confirming Appointment for customer// csm obc to customer lvm advised to
return my call 12-07-2012 07:47:47 pm transferred case to klaben of kent 12-24-2012 04:01 :12 pm Dealership is closed on
Christmas Eve. CSM will fu with dlr on 12-2712-26-2012 03:30:35 pm obc to sm Tom who advised that they were able to
determone that the veh was operating as designed. No Problem Found.
[end CAS-1881994-L9J385]




          PRODUCED BY FORD IN VARGAS V FORD                                                                                             VGS3 036558
